DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities: 
Page 8 line 13- “Nineth” appears to be a typographical error. Examiner suggests amending specification to recite “ninth”
Page 18 line 23-“Patten” appears to be a typographical error. Examiner suggests amending specification to recite “pattern”. 
Page 28 line 6- “nacrosis” appears to be a typographical error. Examiner suggest amending specification to recite “necrosis”
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 26, and 28 recites the limitation “wherein a lesion evolution value indicating a status of lesion evolution is associated to each of the at least two sets of quantitative values” in paragraph 5. There is unclear antecedent basis for this limitation in the claim. Furthermore, it is unclear as to whether this limitation is referring to “a lesion evolution value indicating a status of lesion evolution” recited in paragraph 3 of claim 1,  or if this is a separate evolution value determined for an image taken at a second time, or if this is calculating a lesion evolution value for another lesion in the image. For examination purposes, this limitation will be interpreted as: wherein the lesion evolution value indicating a status of lesion evolution is associated to each of the at least two sets of quantitative values. 
Claims 1, 26, and 28  further recites the limitations "the initial status of lesion evolution" , and “the final status of lesion evolution” in paragraph 5.  There is insufficient antecedent basis for these limitations in the claim. Furthermore, this claim is indefinite as it is unclear as to whether “the initial status of lesion evolution” and “the final status of lesion evolution” in paragraph 5 refer to two evolution values calculated from two images taken at different times to determine the initial and final status, or if one evolution value is calculated and compared to two sets of values to determine whether the lesion evolution value is a part of the  “initial status” category or the “final status” category.  For examination purposes, these limitations will be interpreted as: wherein a first lesion evolution value indicating an initial status of lesion evolution is associated to a first set of quantitative values, from the first MR image taken a first time, and a second lesion evolution value indicating a final status of lesion evolution from a second MR image taken at a second time. 
Regarding claim 19,  under broadest reasonable interpretation, the phrase “e.g. in the form of histogram”, reads on one type chart for data distribution. The phrase "e.g."/”for example” renders the claim indefinite because it is unclear whether the limitation following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For examination purposes, this claim will be interpreted as “displaying a distribution of determined lesion evolution values for each voxel of the first region of interest”. 
Claim 24 recites the limitation “the second MR image comprises a second region of interest corresponding to the first region of interest”. This limitation is indefinite as it is it is unclear how the second region of interest corresponds to the first region of interest, such as if the second region of interest is within the first region of interest, or if the second region of interest is the same region, or if the second region of interest is next to the first region of interest. For examination purposes, this limitation will be interpreted as “the second MR image comprises a second region of interest next to the first region of interest”.
Claims 2-18, 20-23, and 25 are rejected due to dependency on claim 1. 
Claim 27 is rejected due to dependency on claim 26. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28 are rejected under 35 U.S.C. 101.
Regarding claims 1, 26, and 28, 
Step 1: These claims are directed towards a method. 
Step 2A, prong 1: The claims recites the following limitations “determining a lesion evolution value indicating a status of lesion evolution…”, “ lesion evolution model comprises at least two sets of quantitative values”, and “a lesion evolution value indicating a status of lesion evolution is associated to…”. These method steps, according to their broadest reasonable interpretation, recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the aid of pen/paper. The method steps can be performed in the mind and/or with the aid of pen/paper by separating the lesion values in the lesion evolution model associated with an initial and final status of lesion evolution, and selecting the lesion evolution status that is most similar to the lesion evolution value in the MR image to determine whether or if the lesion has evolved.  
Step 2A, Prong 2: The claims recites the following additional elements of: “acquiring, by a magnetic resonance, MR, scanning device, a first MR sequence of a portion of a body …”,  “generating, by a processing circuit, a first MR image representing the portion…”.  However, the additional elements amount to mere insignificant pre-extra solution activity of data gathering and therefore do not integrate the judicial exception into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, does not further do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, Prong 2. 
	Accordingly, claim 1, 26, and 28 is directed to non-eligible subject matter and is therefore rejected. 

	Regarding claim 2 and 25, 
Step 1: This claim is directed towards a method. 
Step 2A, prong 1: These claims are a part of the judicial exception noted above in claim 1. 
Step 2A, Prong 2: These claims recite the following additional elements of: “wherein the quantitative information comprises information of at least two of physical properties...”, “wherein the portion of the body comprises a head”. However, the additional elements amount to mere insignificant pre-extra solution activity of data gathering and therefore do not integrate the judicial exception into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, does not further do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, Prong 2. 
Accordingly, claims 2 and 25 are directed to non-eligible subject matter and are therefore rejected.

	Regarding claim 3,
Step 1: This claim is directed towards a method. 
Step 2A, prong 1: This claim is a part of the judicial exception noted above in claim 1. The claim further recites “determining a set of quantitative values being closest to the quantitative values of the voxel” and  “determining the lesion evolution value of the voxel being equal to the lesion evolution value associated to the determined set of quantitative values”.  These method steps, according to their broadest reasonable interpretation, also recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the aid of pen/paper. The method steps can be performed in the mind and/or with the aid of pen/paper by listing out the lesion evolution values and comparing them the determined set of quantitative values to determine the closest value. 
Step 2A, Prong 2: This claim does not recite any additional elements to integrate the judicial exception into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, does not further do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, Prong 2. 
Accordingly, claim 3 is directed to non-eligible subject matter and is therefore rejected.

	Regarding claim 4, 
Step 1: This claim is directed towards a method. 
Step 2A, prong 1: This claim is a part of the judicial exception noted above in claim 1. The claim further recites “for at least one of the at least two sets of quantitative values, calculating the lesion evolution value to be associated, based on said set of quantitative values”. These method steps, according to their broadest reasonable interpretation, also recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the aid of pen/paper. The method steps can be performed in the mind and/or with the aid of pen/paper by calculating the lesion evolution with the aid of pen/paper. 
Step 2A, Prong 2: This claim does not recite any additional elements to integrate the judicial exception into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, does not further do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, Prong 2. 
Accordingly, claim 4 is directed to non-eligible subject matter and is therefore rejected.

Regarding claim 5:
Step 1: This claim is directed towards a method and a mathematical concept. 
Step 2A, prong 1: The claim recites the following limitation: “calculating the lesion evolution value to be associated by Lesion Evolution Value = norm(R1) * norm(R2)….”. This method step, according to its broadest reasonable interpretation, recites a mathematical concept type abstract idea, as the evolution value is determined through mathematical calculations. 
Step 2A, prong 2: The claim does not recite any additional elements and therefore do not integrate the judicial exception into a practical application. 
Step 2B: The additional elements, taken either individually or as a whole, does not further do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, Prong 2
Accordingly, claim 5 is directed to non-eligible subject matter and is therefore rejected.

	Regarding claims 6-10, 
Step 1: These claims are directed towards a method. 
Step 2A, prong 1: This claim is a part of the judicial exception noted above in claim 1.  The claims further recite the following additional elements of: “scatter-plotting the at least two sets of quantitative values…”, “generating a lesion evolution curve…”, “generating a parametric representation..”,
“creating a predetermined number of new lesion evolution points between the first and the second lesion evolution point…”, “…associating a new lesion evolution value indicating a new status of lesion evolution”,  “the associated new lesion evolution value is determined based on…”. These method steps, according to their broadest reasonable interpretation, also recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the aid of pen/paper. The method steps can be performed in the mind and/or with the aid of pen/paper by plotting the at least two points and calculating the relationship between the two points, and adding additional points in between that are categorized and associated with a lesion evolution status. 
Step 2A, prong 2: The claim does not recite any additional elements and therefore do not integrate the judicial exception into a practical application. 
Step 2B: The additional elements, taken either individually or as a whole, does not further do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, Prong 2
Accordingly, claims 6-10 are directed to non-eligible subject matter and are therefore rejected.

Regarding claims 11-13, 
Step 1: These claims are directed towards a method. 
Step 2A, prong 1: This claim is a part of the judicial exception noted above in claims 1 and 8.  The claims further recite the following additional elements of “generating a new lesion evolution curve or refining an existing lesion evolution curve…”, “wherein the new lesion evolution points and the at least two lesion evolution points are evenly positioned..”, “the lesion evolution curve comprises a straight portion..” These method steps, according to their broadest reasonable interpretation, also recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the aid of pen/paper. The method steps can be performed in the mind and/or with the aid of pen/paper by drawing points on the curve that increase/progress over time in between the initial two points, and  categorizing each point with the status of the lesion. 
Step 2A, prong 2: The claim does not recite any additional elements and therefore do not integrate the judicial exception into a practical application. 
Step 2B: The additional elements, taken either individually or as a whole, does not further do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, Prong 2
Accordingly, claims 11-13 are directed to non-eligible subject matter and are therefore rejected.

Regarding claim 14, 
Step 1: These claims are directed towards a method. 
Step 2A, prong 1: This claim is a part of the judicial exception noted above in claim 1. This claim further recites “wherein the initial status is a normal status and the final status is an abnormal status…”. These method steps, according to their broadest reasonable interpretation, also recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the aid of pen/paper. The method steps can be performed in the mind and/or with the aid of pen/paper by categorizing the points as either an abnormal or normal status. 
Step 2A, prong 2: The claim does not recite any additional elements and therefore do not integrate the judicial exception into a practical application. 
Step 2B: The additional elements, taken either individually or as a whole, does not further do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, Prong 2.
Accordingly, claim 14 is directed to non-eligible subject matter and is therefore rejected.

Regarding claims 15, and 20-23,
Step 1: These claims are directed towards a method. 
Step 2A, prong 1: This claim is a part of the judicial exception noted above in claim 1.
Step 2A, Prong 2: This claim recites the following additional elements of: “visualizing lesion evolution..”, “displaying the first MR image..”, “displaying the first MR image or a different MR image…”, “displaying the first MR image or a different MR image…”, “the voxels displayed differently…”, “displaying a color scale…”, “displaying a color scale…”. However, the additional elements amount to mere insignificant post-extra solution activity and therefore do not integrate the judicial exception into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, does not further do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, Prong 2. 
Accordingly, claims 15, and 20-23 are directed to non-eligible subject matter and is therefore rejected.

	Regarding claim 16,
Step 1: This claim is directed towards a method. 
Step 2A, prong 1: This claim includes the judicial exception noted above in claim 1. 
Step 2A, Prong 2: This claim recites the following additional elements of: “displaying, by a user interface, the determined lesion evolution value”. However, the additional elements amount to mere insignificant post-extra solution activity and therefore do not integrate the judicial exception into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, does not further do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, Prong 2. 
Accordingly, claim 16 is directed to non-eligible subject matter and is therefore rejected.

Regarding claim 17, 
Step 1: This claim is directed towards a method. 
Step 2A, prong 1: This claim includes the judicial exception noted above in claim 1. This claim further recites “repeating the step of determining a lesion evolution value…”. This method step, according to its broadest reasonable interpretation, also recites a mental-process type abstract idea, which can practically be performed in the mind and/or with the aid of pen/paper. The method steps can be performed in the mind and/or with the aid of pen/paper by  repeating the steps as noted above in claim 1. 
Step 2A, prong 2: The claim does not recite any additional elements and therefore do not integrate the judicial exception into a practical application. 
Step 2B: The additional elements, taken either individually or as a whole, does not further do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, Prong 2.
Accordingly, claim 17 is directed to non-eligible subject matter and is therefore rejected.

Regarding claims 18 and 19, 
Step 1: This claim is directed towards a method. 
Step 2A, prong 1: This claim includes the judicial exception noted above in claim 1.
Step 2A, Prong 2: This claim recites the following additional elements of: “calculating a volume size of a partial portion…”, and “displaying a distribution…”However, the additional elements amount to mere insignificant post-extra solution activity and therefore do not integrate the judicial exception into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, does not further do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, Prong 2. 
Accordingly, claims 18 and 19 are directed to non-eligible subject matter and are therefore rejected.

Regarding claim 24, 
Step 1: This claim is directed towards a method. 
Step 2A, prong 1: This claim includes the judicial exception noted above in claim 1. This claim further recites “determining a second lesion evolution value…”, “determining a change of status of lesion evolution…”. These method steps, according to their broadest reasonable interpretation, recite a mental-process type abstract idea, which can practically be performed in the mind and/or with the aid of pen/paper. The method steps can be performed in the mind and/or with the aid of pen/paper by calculating a second lesion evolution value and categorizing the lesion based off if or whether the lesion has evolved. 
Step 2A, Prong 2: The claims recites the following additional elements of: “acquiring a second MR sequence…”, “generating a second MR image…”. However, the additional elements amount to mere insignificant pre-extra solution activity of data gathering and therefore do not integrate the judicial exception into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, does not further do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, Prong 2. 
Accordingly, claim 24 is directed to non-eligible subject matter and is therefore rejected.

	Regarding claim 27,
Step 1: This claim is directed towards a method. 
Step 2A, prong 1: This claim includes the judicial exception noted above in claim 26. 
Step 2A, Prong 2: The claims recites the following additional element of “display information for visualizing lesion evolution of the portion”. However, the additional elements amount to mere insignificant post-extra solution activity and therefore does not integrate the judicial exception into a practical application.
Step 2B: The additional elements, taken either individually or as a whole, does not further do not amount to significantly more than the judicial exception for similar reasons cited in Step 2A, Prong 2. 
Accordingly, claim 27 is directed to non-eligible subject matter and is therefore rejected.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-4, 14-15, 17-18, and 24-28 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okuda (US 20210090259 A1).

Regarding claim 1, Okuda teaches a method of quantifying lesion evolution, comprising (diagnosing and assessing the progression of multiple sclerosis in patients based on the analysis of brain lesions [0002]) :
acquiring, by a magnetic resonance, MR, scanning device (MRI scanner [0063]), a first MR sequence (T2-weighted sequences [0064]; one of ordinary skill in the art would associate an MR sequence as a particular setting of pulse sequences, including T1-weighted, T2-weighted, and FLAIR) of a portion of a body comprising quantitative information of the portion (calculate one or more lesion characteristics from a first 3D representation of the lesion obtained from data taken at a first time [0008])
generating, by a processing circuit (processors [0008]), a first MR image representing the portion (3D MRI image of the brain [0011]), based on the first MR sequence (T2-weighted sequences [0064]), wherein each voxel of the first MR image represents a corresponding volume of the portion (a change in the lesion's volume from the first time to the second time, (2) a change in the lesion's surface area from the first time to the second time, (3) the lesion's displacement from the first time to the second time [0049]; one of ordinary skill in the art would recognize that analyzing 3D MRI images and calculating volume and displacement inherently corresponds to voxels within the MRI image);  and for a voxel of a first region of interest of the first MR image, determining a lesion evolution value indicating a status of lesion evolution (characterizing whether the patient has multiple sclerosis and/or the progression of multiple sclerosis in the patient based at least in part on the calculation of the lesion characteristic(s) of each of the lesion(s) [0052]), based on quantitative values of the voxel (a volume-based criterion … an area-based criterion [0052]; volume and geometry of the lesion are analyzed in the MRI image, which are inherently associated with the quantitative values of the voxel)  and a lesion evolution model (a volume-based criterion … an area-based criterion … displacement-based criterion [0052]);
wherein the lesion evolution model (a volume-based criterion … an area-based criterion … displacement-based criterion [0052]) comprises at least two sets of quantitative values, comprising a first set of quantitative values representing the portion of an initial status of lesion evolution, and a second set of quantitative values representing the portion of a final status of lesion evolution (it can be determined that the patient has MS and/or that MS is progressing in the patient [0055]; calculating one or more lesion characteristics from a first 3D representation of the lesion obtained from data taken at a first time and a second 3D representation of the lesion obtained from data taken at a second time that is after the first time [0007]; a change between the first time to second time is inherently utilizes and distinguish the initial and finals status of the lesion);
and wherein a lesion evolution value indicating a status of lesion evolution is associated to each of the at least two sets of quantitative values (calculating one or more lesion characteristics from a first 3D representation of the lesion obtained from data taken at a first time and a second 3D representation of the lesion obtained from data taken at a second time that is after the first time [0007]) , 
and wherein a first lesion evolution value indicating the initial status of lesion evolution is associated to the first set of quantitative values, and a second lesion evolution value indicating the final status of lesion evolution is associated to the second set of quantitative values (one or more lesion characteristics include a change, from the first time to the second time, in the volume of the lesion; a change, from the first time to the second time, in the surface area of the lesion; a displacement of the lesion from the first time to the second time [0009]; a change between the first time to second time is inherently takes into account the initial status and finals status of the lesion).

	Regarding claim 2, wherein the quantitative information comprises information of at least two of physical properties: a longitudinal relaxation rate R1 (T1-weighted [0063]; one of ordinary skill in the art would recognize a T1-weighted image to be associated with the longitudinal relaxation, further, this is used to form the 3D representation which implicitly used to determine the status of the lesion), a transverse relaxation rate R2 (T2 sequence [0063]; one of ordinary skill in the art would recognize a T2 sequence to be associated to be associated with the transverse relaxation rate, further, this is used to form the 3D representation which implicitly used to determine the status of the lesion), and a Proton Density, PD.

	Regarding claim 3, Okuda teaches a method, wherein the step of determining a lesion evolution value comprises:
among the at least two sets of quantitative values of the lesion evolution model (lesion having a change in volume and/or surface area that is lower than a threshold volume change and threshold surface area change, respectively, may be indicative of the presence and/or progression of MS [0053]; thresholds are implicitly is used to determine if the lesion has evolved), determining a set of quantitative values being closest to the quantitative values of the voxel (calculate one or more lesion characteristics from a first 3D representation of the lesion obtained from data taken at a first time [0008]; volume, surface area, and/or other geometric characteristics can be calculated [0048]; change in the lesion's volume from the first time to the second time, (2) a change in the lesion's surface area from the first time to the second time, (3) the lesion's displacement from the first time to the second time [0049]), and determining the lesion evolution value of the voxel being equal to the lesion evolution value associated to the determined set of quantitative values (a lesion having a displacement over time that is greater than a threshold displacement may also be indicative of the presence and/or progression of MS [0053]; threshold is implicitly used to determine lesion progression). 

	Regarding claim 4, Okuda teaches the method, further comprising, for at least one of the at least two sets of quantitative values, calculating the lesion evolution value to be associated (calculating one or more lesion characteristics of each of the lesion(s) [0049]), based on said set of quantitative values (a change in the lesion's volume from the first time to the second time, (2) a change in the lesion's surface area from the first time to the second time [0039]; implicitly takes into account initial/final quantitative values status as change is calculated) .

	Regarding claim 14, Okuda teaches the method, wherein the initial status is a normal status and the final status is an abnormal status; or wherein the initial status is an abnormal status and the final status is a normal status (characterizing whether the patient has multiple sclerosis and/or the progression of multiple sclerosis in the patient based at least in part on the calculation of the lesion characteristic(s) [0052]; progression of multiple sclerosis or identifying whether the patient has multiple sclerosis is implicitly the abnormal status).

	Regarding claim 15, Okuda teaches the method, further comprising: visualizing lesion evolution of the portion (3D representations 62a and 62b, respectively, of a lesion superimposed on one another [0048]; computer system including standard components such as a hard drive, monitor [0047]). 

	Regarding claim 17, Okuda teaches the method repeating the step of determining a lesion evolution value for each voxel of the first region of interest (a change in the lesion's volume from the first time to the second time, (2) a change in the lesion's surface area from the first time to the second time, (3) the lesion's displacement from the first time to the second time [0049]; one of ordinary skill in the art would recognize that analyzing 3D MRI images and calculating volume and displacement inherently corresponds to voxels within the MRI image).

	Regarding claim 18, Okuda teaches the method, further comprising: for each determined lesion evolution value, calculating a volume size of a partial portion having the status of lesion evolution  (a change in the lesion's volume from the first time to the second time [0049]; in order to calculate volume change, volume inherently has to be calculated) indicated by said determined lesion evolution value (calculating one or more lesion characteristics from a first 3D representation of the lesion obtained from data taken at a first time and a second 3D representation of the lesion obtained from data taken at a second time that is after the first time [0007])  . 
	
	Regarding claim 20, Okuda teaches the method, further comprising: displaying the first MR image, wherein the voxels of the first region of interest are displayed differently (3D representations 62a and 62b, respectively, of a lesion superimposed on one another [0048]), based on their respective lesion evolution value (surface geometry of the lesion at the first and second times [0048]; figs. 4A-4D implicitly show the lesion taken at the first time 62a and second time 62b in a 3D representation from the data in the MRI image).
	
	Regarding claim 21, Okuda teaches the method, wherein the step of visualizing lesion evolution of the portion comprises: 
displaying the first MR image or a different MR image representing the portion as a background image (first 3D representation 62a in Figs. 4A-4D; [0048]); 
and displaying an overlay to the background image, wherein voxels of the overlay corresponding to the voxels of the first region of interest are displayed differently, based on the lesion evolution values of the voxels of the first region of interest (second 3d representation 62b in Figs. 4A-4D; [0048]; 3D MRI images [0047]; as volume and surface geometry information are calculated from the 3D MRI image, the voxels within the image are inherently used to determine the lesion evolution values ). 

Regarding claim 24, Okuda teaches, the method further comprising: 
acquiring a second MR sequence of the portion comprising quantitative information of the portion (T2-weighted sequences [0063]); 
generating a second MR image representing the portion (a second 3D representation (e.g., 62b) of the lesion obtained from data taken at a second time that is after the first time [0046]), based on the second MR sequence (T2-weighted sequences [0063]),  wherein the second MR image comprises a second region of interest corresponding to the first region of interest (include a step 14 of, for each of one or more—optionally, a plurality of—lesions (e.g., 58) of a patient's brain (e.g., 54), obtaining a first 3D representation (e.g., 62a) of the lesion from data taken at a first time and a second 3D representation (e.g., 62b) of the lesion obtained from data taken at a second time that is after the first time [0046]; inherently allows for imaging multiple or an expanding lesion near each other); 
for a voxel of the second region of interest, determining a second lesion evolution value (for each of the lesion(s), calculate one or more lesion characteristics from a first 3D representation of the lesion obtained from data taken at a first time and a second 3D representation of the lesion obtained from data taken at a second time that is after the first time [0008]), based on quantitative values of said voxel of the second region of interest (a volume-based criterion … an area-based criterion [0052]; volume and geometry of the lesion are analyzed in the 3D MRI image, which are inherently associated with the quantitative values of the voxel)  and the lesion evolution model (a volume-based criterion … an area-based criterion … displacement-based criterion [0052]); 
and based on the determined second lesion evolution value (lesion characteristics [0008]) , and the lesion evolution value of its corresponding voxel of the first region of interest (lesion characteristics from a first 3D representation of the lesion [0008]) , determining a change of status of lesion evolution of the portion during a first time when the first MR sequence of the portion being acquired to a second time when the second MR sequence of the portion being acquired (one or more lesion characteristics include a change, from the first time to the second time, in the volume of the lesion; a change, from the first time to the second time, in the surface area of the lesion; a displacement of the lesion from the first time to the second time [0009]; MR sequences are inherently utilized to determine if the lesion has evolved).
 
	Regarding claim 25, Okuda teaches method, wherein the portion of the body comprises a head (image of the brain [0011]; one of ordinary skill in the art would recognize imaging the brain to be imaging a portion of the head). 

	Regarding claim 26, Okuda teaches a system for quantifying lesion evolution, comprising a processing circuit configured to (processors [0008]):
acquire a first magnetic resonance (MRI scanner [0063]), MR, sequence (T2-weighted sequences [0064]; one of ordinary skill in the art would associate an MR sequence as a particular setting of pulse sequences, including T1-weighted, T2-weighted, and FLAIR) of a portion of a body comprising quantitative information of the portion (calculate one or more lesion characteristics from a first 3D representation of the lesion obtained from data taken at a first time [0008]); 
and generate a first MR image representing the portion (3D MRI image of the brain [0011]), based on the first MR sequence (T2-weighted sequences [0064]), wherein each voxel of the first MR image represents a corresponding volume of the portion ( a change in the lesion's volume from the first time to the second time, (2) a change in the lesion's surface area from the first time to the second time, (3) the lesion's displacement from the first time to the second time [0049]; one of ordinary skill in the art would recognize that analyzing 3D MRI images and calculating volume and displacement inherently corresponds to voxels within the MRI image) ;
and determine a lesion evolution value indicating a status of lesion evolution for a voxel of a first region of interest of the first MR image (characterizing whether the patient has multiple sclerosis and/or the progression of multiple sclerosis in the patient based at least in part on the calculation of the lesion characteristic(s) of each of the lesion(s) [0052]), based on quantitative values of the voxel (a volume-based criterion … an area-based criterion [0052]; volume and geometry of the lesion are analyzed in the MRI image, which are inherently associated with the quantitative values of the voxel)  and a lesion evolution model (a volume-based criterion … an area-based criterion … displacement-based criterion [0052]);
wherein the lesion evolution model (a volume-based criterion … an area-based criterion … displacement-based criterion [0052]) comprises at least two sets of quantitative values, comprising a first set of quantitative values representing the portion of an initial status of lesion evolution, and a second set of quantitative values representing the portion of a final status of lesion evolution (it can be determined that the patient has MS and/or that MS is progressing in the patient [0055]; calculating one or more lesion characteristics from a first 3D representation of the lesion obtained from data taken at a first time and a second 3D representation of the lesion obtained from data taken at a second time that is after the first time [0007]; a change between the first time to second time is inherently utilizes and distinguish the initial and finals status of the lesion);
wherein a lesion evolution value indicating a status of lesion evolution is associated to each of the at least two sets of quantitative values (calculating one or more lesion characteristics from a first 3D representation of the lesion obtained from data taken at a first time and a second 3D representation of the lesion obtained from data taken at a second time that is after the first time [0007]; a change between the first time to second time is inherently utilizes and distinguish the initial and finals status of the lesion), 
wherein a first lesion evolution value indicating the initial status of lesion evolution is associated to the first set of quantitative values, and a second lesion evolution value indicating the final status of lesion evolution is associated to the second set of quantitative values (one or more lesion characteristics include a change, from the first time to the second time, in the volume of the lesion; a change, from the first time to the second time, in the surface area of the lesion; a displacement of the lesion from the first time to the second time [0009]; a change between the first time to second time is inherently utilizes and distinguish the initial and finals status of the lesion).

	Regarding claim 27, Okuda teaches the system, further comprising: a user interface configured to display information for visualizing lesion evolution of the portion (3D representation [0046]-[0047]; a computer system including standard components such as a hard drive, monitor, printer, keyboard, and mouse, and/or the like that may enable a user to interact with the processing device [0047])

	Regarding claim 28, Okuda teaches a  non-transitory computer readable recording medium having computer readable program code recorded thereon which when executed on a device having
processing capability is configured to perform operations including: 
acquiring, by a magnetic resonance, MR, scanning device (MRI scanner [0063]), a first MR sequence (T2-weighted sequences [0064]; one of ordinary skill in the art would associate an MR sequence as a particular setting of pulse sequences, including T1-weighted, T2-weighted, and FLAIR)   of a portion of a body comprising quantitative information of the portion(calculate one or more lesion characteristics from a first 3D representation of the lesion obtained from data taken at a first time [0008]); 
generating, by a processing circuit (processors [0008]), a first MR image representing the portion (3D MRI image of the brain [0011]), based on the first MR sequence (T2-weighted sequences [0064]), wherein each voxel of the first MR image represents a corresponding volume of the portion (a change in the lesion's volume from the first time to the second time, (2) a change in the lesion's surface area from the first time to the second time, (3) the lesion's displacement from the first time to the second time [0049]; one of ordinary skill in the art would recognize that analyzing 3D MRI images and calculating volume and displacement inherently corresponds to voxels within the MRI image); and for a voxel of a first region of interest of the first MR image, determining a lesion evolution value indicating a status of lesion evolution (characterizing whether the patient has multiple sclerosis and/or the progression of multiple sclerosis in the patient based at least in part on the calculation of the lesion characteristic(s) of each of the lesion(s) [0052]), based on quantitative values of the voxel (a volume-based criterion … an area-based criterion [0052]; volume and geometry of the lesion are analyzed in the MRI image, which are inherently associated with the quantitative values of the voxel) and a lesion evolution model (a volume-based criterion … an area-based criterion … displacement-based criterion [0052]);
wherein the lesion evolution model (a volume-based criterion … an area-based criterion … displacement-based criterion [0052]) comprises at least two sets of quantitative values, comprising a first set of quantitative values representing the portion of an initial status of lesion evolution, and a second set of quantitative values representing the portion of a final status of lesion evolution (it can be determined that the patient has MS and/or that MS is progressing in the patient [0055]; calculating one or more lesion characteristics from a first 3D representation of the lesion obtained from data taken at a first time and a second 3D representation of the lesion obtained from data taken at a second time that is after the first time [0007]; a change between the first time to second time is inherently utilizes and distinguish the initial and finals status of the lesion);
and wherein a lesion evolution value indicating a status of lesion evolution is associated to each of the at least two sets of quantitative values, wherein a first lesion evolution value indicating the initial status of lesion evolution is associated to the first set of quantitative values, and a second lesion evolution value indicating the final status of lesion evolution is associated to the second set of quantitative values (one or more lesion characteristics include a change, from the first time to the second time, in the volume of the lesion; a change, from the first time to the second time, in the surface area of the lesion; a displacement of the lesion from the first time to the second time [0009]; a change between the first time to second time is inherently takes into account the initial status and finals status of the lesion). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ross (US 20130129168 A1) discloses “Voxel-Based Approach For Disease Detection And Evolution”. Ross discloses assigning a classification to individual voxels ([0021],[0025]), determining state of tissue ([0047]), and obtaining physical characteristics of tissue ([0024]).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NESHAT BASET whose telephone number is (571)272-5478. The examiner can normally be reached M-F 7:30-16:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571)272-2714. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/N.B./Examiner, Art Unit 3793                                                                                                                                                                                                        
/PASCAL M BUI PHO/Supervisory Patent Examiner, Art Unit 3793